DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: a first bonding interface between the first bonding layer of a first semiconductor structure having an array of NAND memory cells and the third bonding layer of a third semiconductor structure having a programmable logic device, the first bonding contacts being in contact with a first set of the third bonding contacts at the first bonding interface; and a second bonding interface between the second bonding layer of a second semiconductor structure having an array of dynamic random-access memory (DRAM) cells and the third bonding layer, the second bonding contacts being in contact with a second set of the third bonding contacts at the second bonding interface, wherein the first bonding interface and the second bonding interface are in a same plane, in combination with other claimed features, as recited in independent claim 1.  Claims 2-14 are dependent upon independent claim 1, and are therefore allowed. 


Regarding claim 19, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: forming a plurality of first semiconductor structures on a first wafer, wherein at least one of the first semiconductor structures comprises an array of NAND memory cells and a first bonding layer; forming a plurality of second semiconductor structures on a second wafer, wherein at least one of the second semiconductor structures comprises an array of dynamic random-access memory (DRAM) cells and a second bonding layer; forming a plurality of third 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishida (U.S 2020/0266146), TOTOKI et al. (U.S 2020/0203364), Lin et al. (U.S 2016/0322330), and YOU et al. (U.S 2014/0319662) do not teach the allowable subject matters as mentioned above in independent claims 1, 15 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 26, 2021